Citation Nr: 1046520	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-44 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1945 to October 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Phoenix, Arizona 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for bilateral hearing loss and 
for hemorrhoids.  Jurisdiction of the Veteran's claims was 
subsequently transferred to the Cleveland, Ohio RO.

In June 2008, the Board remanded this matter for additional 
evidentiary development.  In March 2009, the Board issued a 
decision, denying the Veteran's claims for service connection for 
bilateral hearing loss and for hemorrhoids.  The Veteran filed an 
appeal with the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2010, the Court issued a Memorandum Decision, 
which vacated the March 2009 Board decision and remanded the 
matter to the Board for readjudication.  

Please note this appeal has been advanced on the Board's docket, 
due to the Veteran's advanced age, and pursuant to 38 C.F.R. § 
20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran alleges that he currently suffers from bilateral 
hearing loss and hemorrhoids that are the result of his time in 
active duty service.  Specifically, he claims that his time in 
service on a machine gun firing line every day training new 
recruits is the cause of his current bilateral hearing loss.  He 
further asserts that carrying 75 pound boxes of ammunition from 
trucks to the firing line every few hours, on a daily basis, 
caused his current hemorrhoids.

In the March 2010 Memorandum Decision, the Court noted that as to 
the hearing loss claim, the Board, in the March 2009 decision, 
relied on the January 2004 VA examination that was based in part 
on the examiner's mistaken belief that the Veteran had worked in 
a factory environment after his military service.  The Court 
indicated that because the Board did not discuss the probative 
value of this examination in light of the disputed factual 
premise upon which it was based, a remand was required.  
Similarly, with regard to the claim for service connection for 
hemorrhoids, the Court noted that the Board relied on the April 
2003 VA examination as a basis for denying the Veteran's claim, 
but a review of that opinion reveals that while the VA examiner 
diagnosed the Veteran with hemorrhoids, the examiner failed to 
proffer any opinion regarding the etiology or onset of that 
condition.  The Court found that the Board's reliance on the 
April 2003 VA examination was in error and concluded that a 
remand to the Board was required.

In light of the Court's 2010 Memorandum Decision, this case must 
be remanded in order to schedule the Veteran for VA examinations 
regarding the probable etiology of his bilateral hearing loss and 
hemorrhoids, and to assure substantial compliance with the 
directives as set out by the Court.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Copies of updated treatment records 
should be obtained and added to the claims 
file.

2.  Following completion of the above, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
probable etiology/onset of any current 
bilateral hearing loss.  All indicated tests 
and studies should be performed, and all 
clinical findings reported in detail.  The 
claims folder, to include a copy of this 
Remand, must be made available to the medical 
examiner for review, and the examination 
report should indicate whether such review 
was performed.  The examiner should be made 
aware of the Veteran's description of noise 
exposure before, during, and after service, 
and should be advised that the Veteran and 
his wife have affirmed that he did not work 
in a factory environment after his military 
service, but rather worked in sales for many 
years.  The examiner should also be advised 
that the Veteran's exposure to excess noise 
in service has essentially been conceded, 
based upon his lay statements and service 
records.

a.  The examiner should be requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any current 
hearing loss had its onset in service or is 
causally related to excessive noise exposure 
in service, or whether such onset or 
causation is unlikely (i.e., less than a 50-
50 probability).  Note: The term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

b.  All opinions should be accompanied by a 
clear rationale consistent with the evidence 
of record.  If any opinion requested above 
cannot be rendered on a medical or scientific 
basis, without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, with 
an explanation as to why that is so.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
probable etiology/onset of his hemorrhoids.  
All indicated tests and studies should be 
performed, and all clinical findings reported 
in detail.  The claims folder, to include a 
copy of this Remand, must be made available 
to the medical examiner for review, and the 
report should indicate whether such review 
was performed.  The examiner should be 
advised that the Veteran's report that he had 
hemorrhoids since service is considered 
credible lay evidence of symptomatology; 
however, his statements are not considered 
competent or probative evidence of an actual 
diagnosis of a hemorrhoid disability or of a 
causal nexus to service.

a.  The examiner should be requested to offer 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that the Veteran's 
hemorrhoids had an onset in service or are 
causally related to service, or whether such 
onset or causation is unlikely (i.e., less 
than a 50-50 probability).  Note: The term 
"at least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

b.  All opinions should be accompanied by a 
clear rationale consistent with the evidence 
of record.  If any opinion requested above 
cannot be rendered on a medical or scientific 
basis, without invoking processes relating to 
guesswork or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, with 
an explanation as to why that is so.

4.  After completing the above requests, 
readjudicate the claims.  If any decision 
remains adverse to the Veteran, he and his 
representative should be provided an 
appropriate SSOC which contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The Veteran and his representative should 
also be given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

